Citation Nr: 0628677	
Decision Date: 09/11/06    Archive Date: 09/20/06	

DOCKET NO.  93-19 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a headache 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a foot disorder.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active duty for training from July 1979 to 
March 1980.  There are also periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
which will be discussed more fully below.  

During the lengthy pendency of this appeal, there have been 
three RO hearings, two Board hearings, and three Board 
remands.  The principal problem presented in this appeal, as 
noted in earlier remands, has been the necessity for 
determining all countable periods of the veteran's ACDUTRA 
and INACDUTRA.  As will be noted below, these periods have 
now been determined.  All known records from service, VA, and 
private sources have been collected for review, and the case 
is now ready for appellate review.

All issues now on appeal, except the claim regarding 
headaches, were previously denied by the RO in unappealed 
rating decisions.  When the veteran reopened these claims, 
the RO appropriately characterized those issues as whether 
there was new and material evidence sufficient to reopen 
previously denied final claims.  As aptly noted by the 
representative, in an August 1991 supplemental statement of 
the case (SSOC), the RO found that new and material evidence 
had been submitted to reopen claims regarding headache, 
knees, feet, and psychiatric disabilities.  The SSOC 
appropriately noted that the receipt in 1990 of military 
Medical Evaluation Board (MEB) and Physical Evaluation Board 
(PEB) proceedings, was certainly both new and directly 
material evidence regarding all issues on appeal.  
Additionally, since the time of prior final denials, VA has 
received a significant quantity of additional private, VA, 
and military medical facility treatment records involving all 
claimed disabilities which were not previously physically of 
record, and which collectively provide significant new 
insight to all issues remaining on appeal.  The Board fully 
concurs with the RO's reopening of all issues pending appeal 
in August 1991, and all of these issues will be decided on 
the merits in consideration of all evidence of record.  See 
Barnett v. Brown, 83 Fed. 3d. 1380 (Fed. Cir. 1996).  

Following the RO's August 1991 SSOC reopening of the claims 
on appeal, the RO, without explanation, continued at all 
times thereafter to revert to characterizing all issues (but 
headache) as requiring new and material evidence to reopen.  
In its earlier remand actions, the Board also characterized 
these issues as requiring new and material evidence to 
reopen, but those were not final decisions, only remands for 
accomplishing additional development.  New and material 
evidence has been received on all issues on appeal in 
accordance with 38 C.F.R. § 3.156(a) (effective prior to 
August 2001, and subsequent to that date).  This is certainly 
to the veteran's benefit.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

For administration purposes, the Board notes that the veteran 
filed a change of address with VA in March 2005 indicating a 
new address in Florida.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  A clear preponderance of the evidence is against findings 
that disorders of the  low back, knees, feet, psyche, and 
chronic headaches were incurred or aggravated during any 
period of ACDUTRA or INACDUTRA.  


CONCLUSION OF LAW

Disabilities of the low back, headaches, knees, feet, and an 
acquired psychiatric disorder were not incurred or aggravated 
during qualifying military service.  38 U.S.C.A. §§ 101, 
1101, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  Service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in line of active military service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for certain specified diseases, including arthritis, 
organic diseases of the nervous system, and psychoses, in the 
case of any veteran who served for ninety (90) days or more, 
which are shown to become manifest to a compensable degree 
within one year after separation from such period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

A veteran is a person who served in the active military 
service, and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d).  The term 
"active military, naval, or air service" includes; (1) active 
duty; (2) any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty (but not a disease).  38 U.S.C.A. § 101(2), 
(24); 38 C.F.R. § 3.6(a).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  That is, an individual can 
be granted service connection for an injury incurred during 
inactive service, but not for a disease.  See VAOPGCPREC 
86-90 (July 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 
(1993).

VA Manual M21-1, Chapter 7, Section 7.01d, provides that 
ACDUTRA is not considered active duty, unless service 
connection is granted for a disability incurred or aggravated 
during that period of ACDUTRA.  The presumption of soundness 
is not applicable to an individual who has served only on 
ACDUTRA and has not established any service-connected disease 
or injury incurred or aggravated during that period of 
ACDUTRA.  However, if a veteran is service connected for a 
disability which occurred during ACDUTRA, the presumption of 
soundness would then apply for other disabilities alleged to 
have been incurred during that period of ACDUTRA.  Paulson v. 
Brown, 7 Vet. App. 466 (1995).

VCAA and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

It is clear that the claims now on appeal were initially 
adjudicated long prior to the implementation of VCAA.  
However, during the lengthy pendency of this appeal, the 
veteran has been provided formal VCAA notice.  Following the 
Board's most recent September 1999 remand, the RO provided 
the veteran VCAA notice in October 2002 which informed her of 
the evidence necessary to substantiate her claims, the 
evidence she was responsible to submit, the evidence VA would 
collect on her behalf, and advised she submit any relevant 
evidence in her possession.  Clearly, the Board itself has 
made efforts to ensure that the veteran's claims are properly 
developed through the issuance of three remands which have 
sought to obtain all available relevant evidence and to 
verify all periods of the veteran's military service.  
Additionally, the Board itself informed the veteran in its 
September 1999 remand of the key element in substantiating 
her claims being the necessity of demonstrating the onset of 
disease or injury during a period of ACDUTRA, or the actual 
onset of disease during a period of INACDUTRA.  It seems 
clear that all available evidence has indeed been collected 
for review including service medical records, service 
personnel records, NPRC certification of service periods, VA 
treatment records, private treatment records, military 
facility treatment records, and VA examinations which are 
adequate for rating purposes.  Records developed and 
considered by the Social Security Administration, including 
award letters have been collected for review.  Records of 
military MEP's and PEB's have been collected for review.  At 
this juncture, the Board notes that the veteran does not 
argue, nor does the evidence on file suggest that there 
remains any outstanding relevant evidence which has not been 
collected for review.  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board considered again remanding each issue in this 
appeal for additional VA examinations with request for 
opinions consistent with 38 U.S.C.A. § 5103A(d)(2).  While 
there are current diagnoses on file in respect to each 
claimed issue, and there are some incidents in service which 
might possibly serve as causal origins, the Board finds that 
there most certainly is "sufficient medical evidence" on 
file to warrant a decision on each pending claim.  Indeed, 
the depth and breadth of the clinical evidence already on 
file is voluminous.   

With respect to VCAA regarding reopened claims for service 
connection based upon the need for submission of new and 
material evidence, the Board takes note of the special 
requirements for such notice specified by the US Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 
20 Vet. App. 1 (2006), but any error in failure to provide 
such specific VCAA notice as discussed in that case must be 
harmless in light of the fact that the Board considers all 
pending claims now reopened.  

Additionally, to the extent that the veteran may not have 
been provided VCAA notice with respect to downstream issues 
in accordance with Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006), the Board would point out that 
because this appeal will result in no allowance of any VA 
benefits, any error in failure to provide VCAA notice with 
respect to effective dates in this appeal is also harmless.

Military Service:  The National Personnel Records Center 
(NPRC) has certified that the veteran had the following 
service:  INACDUTRA from 31 May to 29 July 1979; ACDUTRA from 
30 July 1979 to 27 March 1980 (this included basic military 
training and advance individual training (AIT)); ACDUTRA from 
4 to 14 April 1981; and from 3 to 16 May 1987.  NPRC said 
that it could not verify any other period of military 
service, but the veteran submitted military orders directing 
her to report for additional, annual two-week periods of 
ACDUTRA, and the Board finds it likely (though not certain) 
that she reported for these periods, including from 15 to 
28 September 1985, and 15 to 29 June 1986.  

NRPC also noted that the veteran's "inactive dates" included 
27 March 1980 to 21 February 1990, but it is clear that the 
veteran did not serve on either ACDUTRA or INACDUTRA 
continuously for this nearly 10-year period.  Instead, this 
simply reflects that she remained in a Reserve status 
following her separation from the initial 8 month period of 
ACDUTRA for basic and AIT from 1980, until finally separated 
and placed on the permanent disability retired list (PDRL) in 
1990.  

Finally, the veteran has argued that she was also provided 
approximately one year of training where she went to 
practical nursing school from approximately October 1982 to 
October 1983.  The evidence on file, however, including all 
service personnel records, military orders and certification 
from NPRC does not reveal that this period of schooling may 
be recognized as either ACDUTRA or INACDUTRA for VA benefit 
purposes.  This was private schooling, perhaps funded all or 
in part by the Army, and likely to benefit the veteran in her 
anticipated future Reserve service with the Army, but it may 
not be considered as either ACDUTRA or INACDUTRA because the 
veteran was simply attending a private college course of 
nursing and not otherwise performing military duties in 
accordance with her Reserve service obligations.  

Accordingly, following a two-month period of INACDUTRA in 
June and July 1979, the veteran served an eight-month period 
ACDUTRA during which she completed basic military training 
and AIT.  Thereafter, she served approximately two weeks of 
annual ACDUTRA in April 1981, September 1985, June 1986, and 
May 1987.  

The veteran has previously been granted service connection 
for the residuals of a left shoulder injury, and for 
bilateral varicosities of the legs, the latter of which was 
determined to have been incurred during the veteran's initial 
period of ACDUTRA from July 1979 to March 1980.  The left 
shoulder injury was incurred during a period of ACDUTRA in 
May 1987.  Accordingly, the veteran must be presumed to have 
been in sound condition at the time of enlistment for that 
initial eight-month period of military service, and for the 
period of ACDUTRA from 3-16 May 1987 in accordance with the 
governing laws and regulations.  Additionally, because the 
veteran has been granted service connection for disabilities 
attributable to the eight-month period of ACDUTRA, which 
exceeded ninety (90) days, the laws and regulations with 
respect to presumptive service connection are applicable only 
for this initial eight-month period of ACDUTRA.  However, the 
veteran may not be presumed to have been in sound condition 
for her subsequent periods of ACDUTRA in April 1981, 
September 1985, or June 1986, nor are the presumptive 
provisions applicable for her four two-week periods of 
ACDUTRA in 1981 through 1987.  

In January 1988, the veteran was referred to her first 
Medical Evaluation Board (MEB).  After reviewing all evidence 
available to the military, a board of three service 
physicians concluded that the veteran had four disabilities 
which interfered with her performance of military duties.  
These were chronic left shoulder subdeltoid bursitis, 
mechanical low back pain, a conversion reaction, and tension 
headaches (with migraine component).  Further, this MEB 
concluded that none of these four disabilities existed prior 
to the veteran's initial enlistment.  This MEB report 
discussed current findings in 1988, found that none of these 
disabilities preexisted the veteran's initial entry onto 
active service, but included no findings with respect to 
whether any of these disabilities were actually physically 
incurred or aggravated during a period of qualifying military 
service.  In due course, the MEB report was referred to a 
Physical Evaluation Board (PEB).  An October 1988 PEB found 
that the veteran's left shoulder subdeltoid bursitis and low 
back pain were both incurred while the veteran was entitled 
to basic pay, in the line of duty, and were the proximate 
result of performance of duties.  While this first PEB found 
that the veteran was presently unfit for continuing duty, it 
recommended that she be placed on the Temporary Disability 
Retired List (TDRL), against the possibility that she might 
improve to the point where she could again be fit for 
military service.

In May 1990, the veteran's medical condition was again 
reviewed, not by a second MEB but by a service orthopedist, 
and the findings of the earlier MEP were again confirmed.  
The veteran was again noted to be unfit for service by reason 
of left shoulder bursitis, back pain, conversion reaction, 
and headaches.  It was recommended that she be removed from 
the TDRL and placed on the Permanent Disability Retired List 
(PDRL) because there was no likelihood of her improvement and 
that her condition appeared stable since prior MEB was 
conducted.  Also in May 1990, the veteran was provided with a 
copy of the medical review of her case and signed that she 
concurred with the recommendations for her separation from 
service.  In June 1990, the veteran's case was referred to a 
second PEB, which again found her unfit for further service 
based solely upon left shoulder bursitis and chronic low back 
pain, each of which was again viewed as having been incurred 
while entitled to basic pay, in line of duty, with proximate 
cause resulting from performance of military duty.  As of 
25 September 1990, the veteran was placed on the PDRL and 
formally separated from Reserve military service.  

Low Back:  In sworn testimony and written statements, the 
veteran has argued that her low back was injured during a 
period of ACDUTRA in May 1987 when she was acting as an 
injured person being carried on a litter, and the litter was 
dropped, injuring her left shoulder and back.  She has also 
argued that her back problem resulted from field gear 
pressing into her back.  She said that her low back did not 
initially bother her after the litter fall, but that it 
bothered her later.  In her March 2000 written statement, 
provided in conformance with the Board's September 1999 
request that she provide a simple statement documenting her 
contentions regarding each claim, she wrote that "I had no 
back problems prior to being dropped from a litter during 
training."  The veteran has not argued that she injured her 
low back during her initial eight-month period of ACDUTRA.  

The service medical records from the veteran's initial period 
of ACDUTRA from July 1979 to August 1980 do not include any 
documentation of a low back injury of any kind.  The formal 
physical examination for enlistment in May 1979 and for 
separation in March 1980 found that the veteran's spine and 
other musculoskeletal functions were normal.  The veteran 
complained of backache at the time of service separation, but 
she also complained of swollen or painful joints, frequent or 
severe headache, eye trouble, ear, nose or throat trouble, 
chronic or frequent colds, severe tooth or gum trouble, 
sinusitis, skin diseases, thyroid trouble, pain or pressure 
in chest, high or low blood pressure, cramps in your legs, 
frequent indigestion, stomach, liver or intestinal trouble, 
adverse reaction to serum drug or medicine, painful or trick 
shoulder or elbow, recurrent back pain, trick or locked knee, 
foot trouble, and frequent trouble sleeping.  Again, the 
physical examination for separation noted that the spine and 
other musculoskeletal functions were normal and there was no 
low back disability identified.

A follow-on May 1982 service physical examination for 
enlistment, not conducted in conjunction with any period of 
ACDUTRA or INACDUTRA, again noted that the spine and other 
musculoskeletal functions were normal.  At this time, 
however, in the accompanying report of medical history 
completed by the veteran herself, she affirmatively reported 
in the negative as to questions of whether she had bone joint 
or other deformity, arthritis, rheumatism or bursitis, or 
recurrent back pain.

There is no objective record of nor does the veteran argue 
that she sustained any low back injury during two-week 
periods of ACDUTRA in April 1981, September 1985, or June 
1986.  

Private medical records on file document that the veteran was 
"rear-ended" in an automobile accident in August 1983.  She 
was driving a small automobile and stopped awaiting a left 
turn and was struck in the rear by another automobile which 
was significant enough to result in some $3,000 in damages to 
the rear of her vehicle.  She reported that at impact she was 
not wearing a seat belt and had her body turned with her left 
arm up over the steering wheel.  She was thrown about the 
interior of the vehicle and struck several places.  She was 
taken by ambulance to an emergency room and discharged with 
instructions to seek orthopedic attention.  Physical 
examinations revealed significant cervical and lumbar spine 
trauma and although she returned to work for one or two days, 
she was thereafter unable to work.  The medical records on 
file show that she underwent continuing medical treatment for 
the residuals of these injuries for a lengthy period.  She 
was provided physical therapy but continued to complain of 
cervical and lumbar pain, headache, nausea and vertigo, chest 
pain, shortness of breath, bilateral upper extremity 
paresthesias and left leg pain.  

Treatment records for the injuries from this motor vehicle 
accident clearly note the veteran's own report of "no 
previous neck or back injuries."  "She has never before seen 
a physician for the complaint of neck or back pain, states 
that she was well and without similar complaints prior to the 
events of [August 1983]."  The diagnoses from this motor 
vehicle accident, unrelated to service, were chronic 
significant cervicodorsal musculoligamentous 
hyperflexion/extension strain and contusion with associated 
cephalalgia (headache) and brachial neuralgia, and 
thoracolumbar paravertebral muscular strain.  X-ray studies 
during this period did not reveal identifiable abnormality.  

There are thorough and extensive records of the veteran's 
continuing and ongoing treatment for the residuals of this 
motor vehicle accident, and other intercurrent injury, and it 
was not until January 1986, some 2 years and 4 months after 
the accident, that it was noted that she had made a very good 
recovery with minimum residual back pain, and her physician 
felt that she could return to work, light duty only.  
However, the following month in February 1986, she returned 
reporting severe low back pain with radiation to the left leg 
which was completely different from any of her prior 
symptoms.  It was not associated with any increased physical 
activity or other additional injury.  She was unable to stand 
up straight, and barely able to move, and had a definite 
positive straight leg raising test on the left.  Her plan to 
return to work was canceled and she was recommended to remain 
off work.  She was then referred for an MRI study of the low 
back which was performed in February 1986 and apparently 
resulted in a finding of a slightly bulging lumbar disc 
without herniation (the actual report of MRI is not on file).  

During this period, another medical record from a service 
medical facility where the veteran was apparently employed as 
a nurse's aide, not during any period of ACDUTRA or 
INACDUTRA, indicates that in June 1984, she injured her low 
and midback by lifting a patient from the bed to a chair.  
The assessment was lumbar strain.  Another private medical 
record, from an entirely different source than those just 
discussed, includes the veteran's report of having sustained 
a fall at work in November 1985.  These records indicate that 
for low back pain, this physician administered three lumbar 
epidural steroid injections to the veteran in April 1986.

In February 1986, the veteran was provided a service physical 
examination for "over 40."  This was not in conjunction with 
any period of ACDUTRA or INACDUTRA.  At this time, the 
veteran reported recurrent back pain but the formal report of 
examination again noted that the spine and other 
musculoskeletal functions were normal.  Furthermore, this 
report states, "Back pain due to accident in '83 and is 
recurrent."

During a private examination in April 1986, the veteran 
reported that while working part time as a waitress at a 
naval officer's club, not during any period of ACDUTRA or 
INACDUTRA, a loaded bus-cart was pushed into her on a ramp 
and she fell and injured her back, left leg, neck, and arms.  
"She's also had severe headaches since then."  She had 
suffered previous injuries in an automobile accident from 
which she had received treatment and a pain management 
program.  This April 1986 injury apparently became the 
subject of a successful workmen's compensation claim.  

In November 1986, the veteran was provided a private 
orthopedic examination in conjunction with her pending claim 
for Social Security disability benefits.  It was noted that 
this was her second application for disability, the first 
having been denied a year previously.  It was noted that she 
had had multiple jobs, primarily working as a nursing 
assistant.  She was last employed as a waitress at a naval 
officer's club where she reported being injured.  She said 
she had been unable to engage in any gainful employment since 
that time because of pain in her upper and lower back.  She 
had been seen by orthopedic doctors and had spinal blocks 
done with some relief which was transient.  A complete 
physical examination was considered within normal limits.  
The veteran complained of pain and tenderness in her upper 
and low back on palpation and claimed pain on motion 
involving both shoulders and movement of her legs and hips.  
The doctor reported that these findings were all subjective.  
"There was full range of motion of the spine and all 
extremities.  There was no evidence of deformity or 
inflammation.  Neurologic revealed motor sensory and reflex 
system to be intact."  The impression was back pain probably 
muscular etiology with psychogenic over-lay.  He noted no 
evidence of significant musculoskeletal disease or neurologic 
impairment.

The veteran was provided another private orthopedic 
examination in December 1986, also in conjunction with a 
pending claim for Social Security disability benefits.  She 
reported two previous injuries, one and two years ago.  They 
both occurred on the job at two different jobs with one 
causing her head injuries and headaches and the other injury 
causing her low back problems.  She stated that she now had 
severe migraine headaches and had pain in her back and all 
extremities and in the abdomen.  She reported headache, 
dizziness, fainting, nervousness, sleeplessness, depression, 
change in sensation, memory loss and poor concentration.  
Examination of the joints and back revealed no identifiable 
abnormality, but she did complain of pain when he moved any 
and all joints including hands, elbows, shoulders, back, legs 
and feet.  This physician wrote that the veteran was very 
neurotic and anxious with signs and complaints "that are 
totally disproportionate to her physical exam."  He said that 
he could find nothing wrong with her on physical examination 
and he seriously doubted that she had the multiple problems 
and complaints that she alleged.  He could not recommend 
disability for her.

In May 1987, during a two-week period of ACDUTRA, a service 
medical record reflects that the veteran was brought to a 
service emergency unit complaining of falling from a litter 
on to her left shoulder, forearm and elbow.  The sole 
complaint in this record involves complaints of pain on 
motion of the left shoulder.  There was a contusion in the 
area of the left shoulder, with a minimal decrease in left 
shoulder range of motion secondary to pain.  This sole 
treatment record from this two-week period of ACDUTRA is 
notably silent for any complaints or findings with respect to 
the veteran's low back.  

In July 1987, the veteran was provided VA examinations.  At 
this time, she reported injuring her left shoulder and neck 
(with no mention of the low back) when she fell from a 
stretcher in May of that year.  She did report having 
continuing lumbar back pain "for approximately four years," 
which was aggravate by her work as a nurse's aide, 
particularly with lifting.  In an orthopedic examination the 
same month, she reported being dropped on a litter and having 
constant pain "from the middle part of her back all the way 
to her neck and shoulder."  Upon examination, with "gentle 
touching on her back or neck with one finger, caused her to 
complain of pain.  This is not consistent with her organic 
pathology."  X-ray studies of the lumbar spine at this time 
noted that alignment and curvature were normal, the bodies 
and interspaces were normal, the posterior elements were 
intact and the sacroiliac joints were unremarkable.  X-rays 
of the thoracic spine were also normal.  The diagnosis was 
psycho-physiological reaction or objective, subjective 
discrepancy.

In October 1987, not during a period of ACDUTRA or INACDUTRA, 
the veteran sought treatment at a military medical facility 
stating that several days earlier she had fallen while going 
down stairs and had since had pains in her back, both knees 
and both ankles.  Her symptom complex was noted as poorly 
described.  On physical examination, no joint swelling or 
effusion of the knees or ankles was identified, and there was 
full range of motion of both knees and both ankles, and no 
muscle spasm was palpated in the lower back with flexion.  
X-rays were noted to be entirely normal with no identifiable 
bony abnormality.

Two years later in August 1989, the veteran was provided 
another VA orthopedic examination.  She repeated her account 
of injuring her low back during a period of ACDUTRA in May 
1987, by being dropped on a litter.  Examination revealed 
that she walked with a normal gait, free of any limp.  
Examination of the back revealed no spinous tenderness, 
however she complained of pain to pressure over both 
sacroiliac joints with lumbar flexion to 60 degrees 
accompanied by "marked grimacing and moaning and complaining 
of pain in the back."  X-ray studies at this time, for the 
first time, were interpreted as showing minimal 
osteoarthritis involving L4 with a marginal spur arising from 
the superior endplate.  The rest of the examination, 
including both sacroiliac joints, was unremarkable.  The 
impression by the VA physician was that "there is a large 
element of malingering in this veteran's case and we will 
have to rely heavily upon X-ray studies...."  "She over acts 
and her subjective complaints are far out of proportion to 
her objective findings."

In September 1991, the veteran was provided a private general 
medical examination in conjunction with either a claim for 
Social Security benefits or workmen's compensation 
administered by the State of Florida.  On physical 
examination, the veteran appeared well-developed, well-
nourished, and in no acute distress.  The physician wrote 
that she was very dramatic during questioning and 
examination.  She reported an inability to walk across the 
floor because it caused too much pain, but was observed 
leaving the clinic without difficulty, not holding on to any 
objects, and without any assistance.  On neurological 
pinprick examination, the veteran reported that she could 
feel nothing, but in the same locations reported sharp pain 
to sharp stimulation.  The physician wrote that the veteran 
could get on to and lay down on the examination table and 
move her arms, but when asked to do similar movements she 
reported being unable to do so because of pain.  Slightly 
decreased lordotic curve of the lumbosacral spine was noted, 
but there was no muscle spasm identified, although she 
demonstrated exquisite tenderness to palpation in all areas 
of the back.  She could not walk the 10 feet from the 
examination table to the door, yet was able to walk from the 
bus stop on [redacted] to the clinic itself and to 
return without any assistance.  The assessment was 
arthralgias of unknown etiology and possible histrionic 
behavior, among others.

In September 1992, also in conjunction with either Social 
Security disability or State workman's compensation cases, 
the veteran was provided an examination by a clinical 
psychologist.  Here, the veteran reported her involvement in 
a motor vehicle accident in "1982," and that for "the next 
two years she struggled with her back pain but managed to get 
back to work."  She also remained in the Army Reserve as a 
corpsman.  In 1986, she was working as a waitress at the Navy 
base cafeteria when she slipped under a cart and sprained her 
back.  This time she developed a deteriorating disc at L4-L5 
and was out of work for approximately eight months.  Epidural 
blocks helped, but she could no longer function.  She then 
went on to report also injuring her back in 1987 during a 
period of ACDUTRA when she was dropped on a stretcher.  

VA outpatient treatment records indicate that beginning in 
1992, the veteran received a diagnosis of fibromyalgia 
involving complaints of pain to virtually all joints of the 
body.  

Records on file from the Social Security Administration 
indicate that the veteran's initial application for Social 
Security disability benefits was denied initially in January 
1991.  In December 1992, a subsequent decision was issued.  
The Administrative Law Judge wrote that the medical records 
documented that the claimant had a long history of somatic 
complaints inconsistent with objective medical findings which 
had been unremarkable with the exception of a bulging lumbar 
disc.  The claimant's treating physicians and consulting 
examiners had concluded that her complaints were related to a 
psychologic overlay.  A Minnesota Multiphasic Personality 
Inventory in 1988 produced a profile of a classic conversion 
disorder.  In January 1991, psychiatric examination resulted 
in findings of a somatoform disorder and chronic depression, 
including exaggeration and overvaluation, preoccupation with 
somatic complaints, a dramatic and theatrical presentation 
and manipulation.  Also noted were clinical signs of 
depression since 1990.  The Judge concluded that the veteran 
had an affective disorder with somatization, a bulging lumbar 
disc, and a dependent personality disorder which were 
sufficient for an award of Social Security benefits.  For 
Social Security purposes, and for these disorders alone, the 
veteran was considered to have been under a disability since 
August 1989.  

VA outpatient treatment records from March 1996 include the 
veteran's complaint of having again fallen down a flight of 
stairs in her apartment and injuring herself.  

An October 1997 private MRI of the lumbar spine revealed a 
generalized disc bulge at the L4-L5 level, and an eccentric 
disc bulge at the L3-L4 level.

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for a low back 
disorder.  No injury of the low back is identified at any 
time during the veteran's initial eight months of ACDUTRA 
from July 1979 to March 1980.  Although the veteran 
complained of backache at the time of separation from that 
period of service, the spine and other musculoskeletal 
functions were found to be normal at separation March 1980.  
A subsequent reenlistment Reserve service medical examination 
in May 1982 again found that the veteran's spine and other 
musculoskeletal functions were normal, and at this time, the 
veteran specifically affirmed that she did not have recurrent 
back pain.

The veteran contends that she injured her low back during a 
two-week period of ACDUTRA in May 1987 when she was dropped 
from a litter, but all records associated with that injury 
only include contemporaneous complaints of impacting the 
ground with the left shoulder, elbow and forearm (and service 
connection for left shoulder disability has been awarded 
consistent with these findings).  

Consistent with testimony at multiple hearings, in March 
2000, the veteran wrote that she had no back problems prior 
to being dropped from a litter during training.  As the 
objective evidence reveals in detail above, this statement is 
patently untrue.  The objective evidence on file clearly 
reveals that the veteran was rear-ended in a motor vehicle 
accident in 1983 for which she was off work for a 
considerable period, and for which she was provided 
continuing treatment for a period of some two years.  There 
is likewise a documented lifting injury in June 1984.  She 
reported falling at work in November 1985.  In April 1986, 
she was reportedly struck with a cart while working as a 
waitress at a naval facility and sustaining a fall with 
injury to her back.  It appears from the record that this 
latter injury resulted in her award of workmen's compensation 
benefits for low back injury attributable to private 
employment at a military facility, entirely unrelated to 
service.  None of these documented injuries occurred during a 
period of ACDUTRA or INACDUTRA.

Nonetheless, a February 1986 physical examination for service 
for "over 40" found the spine and other musculoskeletal 
functions to be normal.  Private outpatient treatment records 
from the following month in March 1986 refer to an MRI study 
which first revealed a bulge (but no herniation) at the L4-L5 
disc, although the actual MRI referred to in this record is 
not on file.  All subsequent X-ray studies of the low back 
are interpreted as being essentially normal without 
identifiable abnormality, until VA X-ray studies in August 
1989 first reveal minimal osteoarthritis involving L4 with a 
marginal spur.  The Social Security Administration found that 
she was disabled in part due to a single bulging lumbar disk 
from August 1989.  A confirmed disc bulge at L4-L5 and L3-L4 
was not made by documented MRI until October 1997.

A clear preponderance of the evidence on file is against a 
finding that all or any part of the veteran's low back 
disability at present is attributable to any countable period 
of the veteran's military service including her initial 
eight-month ACDUTRA for basic and AIT training, or any 
subsequent two-week period of ACDUTRA in April 1981, 
September 1985, June 1986, and especially including May 1987.  
The objective clinical evidence on file demonstrates that the 
veteran is an extremely poor historian and lacking in 
credibility for truthfulness.  She has, at various times, 
clearly reported that all of her back problems are 
attributable to separate injuries over the years, depending 
on the particular venue or purpose of each examination in 
question.  

The evidence on file of the litter incident in May 1987 only 
indicates a left shoulder and arm injury and the veteran has 
been granted service connection for that left shoulder injury 
with two separate compensable evaluations.  No low back 
injury is documented in that record and there is a complete 
absence of any competent clinical evidence on file which 
shows or suggests that any of her current low back disability 
is attributable to that incident, or any other incident of 
ACDUTRA or INACDUTRA.  

The Board is certainly mindful that the veteran's October 
1988 military PEB which placed her on the TDRL, and final PEB 
in June 1990, resulting in her placement on the PDRL and 
separation from the Reserves, found that she had "low back 
pain," characterized as pain on motion, which was found to 
have been incurred or aggravated while she was entitled to 
basic pay, and proximately resulting from performance of 
duty.  The Board ordinarily assigns significant evidentiary 
value to military MEB/PEB reports and findings because 
(MEB's) are conducted by a board of three trained service 
physicians who are charged with making nearly identical 
determinations as must be made by VA adjudicators, and they 
are usually conducted in close proximity to the time of the 
injuries or diseases at issue.  However, VA is not required 
by law or regulation to accept or be bound by MEB/PEB 
findings and, based upon the detailed objective evidence 
discussed above, the Board will not follow those findings 
when the great weight of the evidence is contrary to such 
findings.  In this regard it is certainly noteworthy that all 
MEB/PEB records on file fail to include any discussion 
relating chronic low back pain to any particular incident or 
injury of military service.  And it is certainly unlikely 
that the military MEB/PEB's had access to the significant 
quantity of private, VA, and Social Security records now 
included in the veteran's multiple volume claims folder, 
which clearly document multiple intercurrent injuries which 
did not occur during periods of ACTUTRA.  It is noted that 
there is on file a service Line of Duty (LOD) Determination, 
which found the veteran's May 1987 left shoulder injury to 
have been incurred in line of duty, but that record is silent 
regarding any low back injury (for which there is no 
independent LOD determination).  Finally, it is noteworthy 
that the PEB's only found a generic "pain" of the low back 
to be the identifiable disability; there was no finding in 
those reports of arthritis, disk disease, or other pathology 
reasonably related to an acute traumatic injury.  For these 
reasons, the Board disagrees with the service MEP/PEB 
findings with respect to causation of the veteran's low back 
disability.  

Headache Disorder:  In written statements and sworn 
testimony, the veteran has argued that she has a chronic 
headache disability which had its onset during her initial 
eight-month period of ACDUTRA.  In her March 2000 statement, 
she wrote that "my headaches got worse during and after basic 
training (emphasis added)."  

A May 1979 physical examination for enlistment noted that the 
head, nose and sinuses were normal.  Although the veteran did 
not affirmatively endorse any significant number of symptoms 
in her report of medical history, she did affirmatively note 
at initial enlistment that she had frequent or severe 
headache.  In January 1980, she reported feeling well until 
that morning and having a sinus headache.  She had been 
nauseated at lunch with vomiting.  There was increased pain 
to percussion of the sinuses, and the ears and throat were 
okay.  The impression was sinusitis with headache, with 
reflux vomiting and she was treated with antihistamines.  
Three months later in March 1980 the veteran complained of a 
runny nose, headache and sore throat.  The assessment was 
nasal congestion with runny nose and she was given Dimetapp.  
Four days later, the veteran was provided her March 1980 
physical examination for service separation, at which time 
the head, nose and sinuses were noted to be normal.  She 
again endorsed frequent or severe headache in the report of 
medical history completed at separation, and she also 
endorsed a signification quantity of other symptoms as well.

The veteran was provided a service reenlistment examination 
in May 1982, not in association with any period of ACDUTRA or 
INACDUTRA, at which time the head, nose and sinuses were 
again noted to be normal.  At this time, the veteran did not 
report frequent or severe headache in the associated report 
of medical history.  

In December 1982, not in association with any period of 
ACDUTRA or INACDUTRA, the veteran was seen at a military 
medical facility with a complaint of a two-week history of 
retro-orbital pain on the right, below the eyes, with 
photophobia, visual aura, occasional tinnitus, and poor 
memory.  She later reported that this was a recurrent problem 
"for 15 years," which she said was always treated as 
sinusitis.  There were no medication or alcohol components, 
blood pressure was 100/60, and the examination was 
essentially normal.  Motor, sensory and cerebellar 
examination was normal.  The impression was tension 
cephalalgia (headaches) produced by anxiety.  Also noted was 
possible migraine component, with the notation "doubt."  She 
was referred for a CT scan of the brain which demonstrated 
normal-sized ventricles.  There was an abnormality discussed 
regarding the quality of the diagnostic study, but this was 
felt to be unrelated to abnormality of the veteran's brain, 
and the scan was essentially otherwise normal.

Numerous records associated with the veteran's August 1983 
motor vehicle accident, where she was rear ended with 
principal spine strain also include routine reports of 
headaches associated with this injury.  

A February 1986 service examination for "over 40," not 
associated with any period of ACDUTRA or INACDUTRA, again 
notes that the veteran's head, nose and sinuses were normal, 
and the veteran endorsed frequent headache on the medical 
history.

An April 1986 private psychiatric examination included 
discussion of the veteran's injury while working as a 
waitress at a naval officer's club when she was struck with a 
loaded bus cart and pushed on to a ramp and fell.  This 
report contains the veteran's statement that she's also had 
severe headaches "since then."

Two VA examinations conducted in July 1987 contain no 
complaints or findings with respect to headache.  At this 
time, the veteran complained of a facial neuralgia which 
started a year earlier, which she claimed was initiated by 
exposure to chemicals of unknown nature and perhaps dust.  
Two additional VA examinations conducted in 1989 also 
contained no diagnosis regarding headaches.

The initial January 1988 service MEB included a diagnosis of 
tension headache with migraine component with an indication 
that it did not exist prior to enlistment.  The initial 
October 1988 service PEB, however, did not include tension 
headache as a basis for the veteran's placement on the TDRL.  
The second service medical review in May 1990 again included 
tension headache with migraine component as a diagnosis which 
was "correct."  Again, however, the second service PEB in 
September 1990 did not include tension headache as a basis 
for the veteran's placement on the PDRL.  

In December 1988, not in association with any period of 
ACDUTRA or INACDUTRA, the veteran presented with complaints 
of headache at a service medical facility.  She had recently 
been placed on TDRL and she continued to complain with 
chronic pain of numerous musculoskeletal functions and 
headaches.  It was recorded that a "malingering type of 
behavior has been suspected."  She had been quite distressed 
by the loss of her Army job and subsequent financial 
repercussions.  Under examination, it was noted that the 
patient presented in dramatic demonstrative manner with much 
pain behavior, although a complete neurological examination 
was normal.  The impression was malingering with reasons 
unclear.

Records of the veteran's award of Social Security disability 
benefits in December 1992, effective from 1989, included no 
finding of headache disability.  

In August 1995, headaches were noted in VA outpatient 
treatment records to be "tension" in origin.  

The Board finds that a clear preponderance of the evidence on 
file is against a claim for service connection for headaches 
related to any period of ACDUTRA.  The veteran complained of 
severe recurrent headaches at the time of her initial 
enlistment in 1979, although no chronic headache disability 
was identified at enlistment.  In January 1980, she 
complained of headaches in association with being nauseated 
and vomiting at lunchtime.  The impression was sinusitis with 
associated headache and reflux vomiting.  There were no 
recurrent complaints of headache during the veteran's initial 
eight-month period of ACDUTRA.  No chronic headache 
disability was identified at the completion of this eight-
month period.  Although she complained of chronic headache at 
the time of the separation examination in March 1980, it is 
noteworthy that upon reenlistment examination in May 1982, 
the veteran specifically did not complain of frequent or 
severe headache.  There are no complaints or findings with 
respect to headache documented during any of the veteran's 
subsequent two-week periods of ACDUTRA in April 1981, 
September 1985, June 1986, and May 1987.  

The extensive clinical history on file often includes the 
veteran's complaints of headache in association with other 
injuries which are unrelated to service, including the 
significant 1983 motor vehicle accident, which resulted in 
cervical spine strain.  It is noteworthy that despite a 
plethora of private, service, and VA medical evaluations over 
the years, no consistent diagnosis for headache has become 
clearly predominant.  Headache has been described as tension, 
vascular, and sinus in origin, but a brain CT scan and other 
diagnostic studies have failed to ever result in a finding of 
any clear diagnosis of migraine headache.  The Board finds 
that the diagnosis most often reported has been one of 
tension headache, making the veteran's headache more a 
symptom of stressors of daily life, rather than a stand-alone 
individually identifiable disability.  A careful review of 
all of the clinical evidence on file fails to support any 
finding that the veteran manifests a chronic headache 
disability which is attributable to any incident, injury or 
disease of ACDUTRA.

In this regard, it is noteworthy that although the Medical 
Evaluation Boards in 1988 and 1990 included headache as a 
confirmed diagnosis which did not exist prior to service, the 
PEB's which followed each MEB in 1988 and 1990 specifically 
did not include headache as a basis for the veteran's initial 
placement on TDRL, or final placement on PDRL.  The fact that 
an MEB found that headache did not exist prior to enlistment, 
does not mean that it was incurred or aggravated in active 
military service, as the veteran is only shown to have served 
eight months' ACDUTRA in 1979 and 1980, and to have 
thereafter served four two-week periods of ACDUTRA in 1981, 
1985, 1986 and 1987.  If the veteran has an identifiable 
disability or pathology resulting in chronic headache, it was 
neither incurred nor aggravated in any period of ACDUTRA.

Bilateral Knee Disorder:  In written statements and sworn 
testimony, the veteran has argued that she has a bilateral 
knee disorder which is attributable to injury during her 
initial eight-month period of ACDUTRA.  

A September 1979 service medical record contains a complaint 
of knee pain, left greater than right, since falling in a 
ditch "last week."  Examination noted significant tenderness 
of the left MTP (metatarsophalangeal - toe).  The knees were 
found to have no laxity, no effusion, full range of motion 
with pain at full flexion and negative apprehension.  X-rays 
were negative for fracture or other abnormality.  The only 
assessment from this examination was a stress reaction of the 
MTP.  The following month in October 1979, the veteran again 
reported twisting her knees while on a run during basic 
training.  This same day, she reported that her knees began 
swelling two days ago, "no injury."  There was some swelling 
identified and the assessment was bilateral synovitis.  She 
was provided a physical profile against running, march or 
physical training.  In February 1980, the veteran complained 
of right knee pain and it was noted that bilateral synovitis 
had resulted in her receiving a temporary profile earlier.  
She denied any further injury to either knee.  Range of 
motion was within normal limits, there was no effusion, no 
joint laxity, and no increase in temperature.  The assessment 
was right knee chondromalacia.  There were no further 
complaints or findings of any problems with the veteran's 
knees during service.  

The March 1980 physical examination for separation from this 
eight-month period of ACDUTRA noted that the spine, other 
musculoskeletal functions were normal except some right knee 
swelling.  However, a May 1982 physical examination for 
reenlistment noted that the spine and other musculoskeletal 
functions and lower extremities were normal.  In the 
accompanying report of medical history completed by the 
veteran herself at the time, she specifically stated that she 
did not have arthritis, rheumatism or bursitis or bone, joint 
or other deformity or lameness or a trick or locked knee.  

As noted above, the veteran was involved in a fairly serious 
motor vehicle accident in August 1983, and it is noteworthy 
that extensive records of the veteran's rehabilitational and 
pain management clinic treatment involving back and neck 
injuries contains a complete absence of any complaint or 
finding with respect to the veteran's knees.  

In a February 1986 service examination for "over 40," not 
associated with any period of ACDUTRA or INACDUTRA, the 
veteran complained of a periodic swelling of the knees, but 
physical examination at that time resulted in no finding or 
diagnosis of disability of either knee, and the spine and 
lower extremities were noted to be normal except for small 
varicosities and tenderness of both knees.  

In May 1986, private treatment records surrounding injury 
sustained in a fall while she was working at a naval 
officer's club, not related to any period of ACDUTRA or 
INACDUTRA, noted that she did complain of some right knee 
pain.  She reported that she suffered no significant injury 
to her knee at the time of her workman's compensation injury 
(at the officer's club), but had had pain in her knee for 
quite some time.  This had been exacerbated recently by 
activity and also by kneeling and bending.  The right knee 
revealed a boggy synovitis without swelling.  There was no 
instability or other joint abnormality and multiple X-ray 
studies of the right knee revealed no fractures, dislocations 
or soft tissue abnormalities.  There was minimal 
osteoarthritis.  

A November 1986 private medical examination, not associated 
her workman's compensation treatment records or any period of 
ACDUTRA or INACDUTRA, contained the veteran's multiple 
complaints of joint pain.  The physician stated that these 
complaints were all subjective, and there was full range of 
motion of the spine and all extremities with no evidence of 
deformity or inflammation and a normal neurologic examination 
with normal motor sensory and reflex system intact.  There 
was no evidence of significant musculoskeletal disease or 
neurological impairment.  

During the veteran's final period of ACDUTRA, on 6 May 1987, 
the veteran presented with complaints of chronic knee pain.  
Examination of the knees revealed them to have full range of 
motion, no patellar compression pain, no effusion, no joint 
laxity, and she was returned to "full duty."  Several days 
later when the veteran was accidently dropped on a litter, 
treatment records from that incident only noted injury to the 
left shoulder.  

In July 1987, the veteran was provided a VA examination.  X-
ray studies of both knees were interpreted as showing mild to 
moderate narrowing of the medial joint spaces without any 
significant spurring of the articular margins.  Arthritis was 
not identified.  No identifiable disability of either knee 
was documented.  

In August 1989, the veteran was provided another VA 
examination.  She walked with a normal gait, free of any 
limp.  Examination of the knees revealed no deformity, 
tenderness or swelling.  There was no crepitation.  There was 
no laxness of the collateral or cruciate ligaments.  She was 
unable to flex either knee beyond 90 degrees without 
complaining of severe pain and moaning.  She fully extended 
both knees.  She stated she was unable to do a knee bend.  
The impression from examination was that the examiner felt 
"that there is a large element of malingering in this 
veteran's case and we will have to rely heavily upon X-ray 
studies."  August 1989 X-ray studies of both knees were 
interpreted as showing no abnormalities.  

Neither of the veteran's service MEB's from 1988 and 1990 
contain any findings with respect to disability of either 
knee.  Neither of the 1988 and 1990 PEB's, the latter of 
which resulted in the veteran's permanent separation from 
service on the PDRL included any finding that disability of 
either knee prevented the veteran from continued military 
service.  In May 1990, the veteran was provided with a copy 
of the final MEB conducted in evaluating her case and her 
signature confirmed that she had read this report and 
concurred with its recommendations.  She did not disagree, 
submit rebuttal, or contest the final MEB in any particular, 
as was her right.  

Records of the veteran's award of Social Security disability 
benefits in December 1992, effective from 1989, included no 
finding of knee disability.  

Years after service in June 1994 VA X-ray studies of the 
knees were interpreted as showing mild degenerative changes 
of both knees, but no significant bone abnormality in either 
patella.  A February 1998 VA orthopedic examination revealed 
full range of normal knee motion from 0 to 140 degrees.  
There was some tenderness in the medial and lateral joint 
line bilaterally and there was some positive patellar grind 
bilaterally.  Both knees were stable to varus and valgus 
stress, anterior and posterior drawer test, and Lachman's 
test.  There was no swelling.  The impression from 
examination was bilateral patellofemoral pain syndrome with 
degenerative arthritis.  

A clear preponderance of the evidence on file is against the 
veteran's claim for bilateral knee disability related to any 
period of ACDUTRA.  During her initial eight month period of 
ACDUTRA, the veteran is shown to have sought treatment for 
complaints of knee pain after falling in a ditch but the only 
initial finding was a stress reaction of the toe and 
completely normal findings for the knees, including X-rays 
which were negative for abnormality.  Later, the veteran 
developed some bilateral synovitis for which he was provided 
a physical profile and no abnormality of either knee was 
identified at separation other than subjective tenderness.  A 
little over a year later in May 1982, a service examination 
found the knees, lower extremities and other musculoskeletal 
functions to be entirely normal, and the veteran herself did 
not complain of any problems with her knees.  Any injury of 
the veteran's knees during her initial eight month period of 
ACDUTRA is shown to have been acute and transitory, and 
resolved without clinically identifiable residual.  

During here final period of ACDUTRA in May 1987, the veteran 
complained about her knees but a current examination found 
full range of motion, no effusion, no joint laxity and no 
abnormality of any kind and she was immediately returned to 
full duty.  

While private treatment records from May 1986 discussed X-
rays of the right knee revealing minimal osteoarthritis, this 
was well over one year after the veteran was separated from 
her initial eight month period of ACDUTRA, and subsequently 
VA X-ray studies of the knees in July 1987 did not confirm 
arthritis, although it did note mild to moderate narrowing of 
the medial joint spaces.  VA X-ray studies from August 1989 
were interpreted as showing no arthritis or abnormality of 
any kind.  VA X-ray studies only first confirmed mild 
degenerative changes in both knees in June 1994, over 14 
years after the veteran was separated from her initial eight 
month period of ACDUTRA.  Even then, no significant bone 
abnormality was seen in either patella and no competent 
clinical evidence on file shows or reveals any residual of a 
discreet injury, as opposed to slowly developing degenerative 
changes fairly attributable to the aging process.  
Additionally, although mild to moderate narrowing of the knee 
joint space was identified in the 1980's, there is no 
clinical basis for finding that a generalized narrowing of 
both knees was attributable to any acute trauma or injury 
during service.  The diagnosis from the most recent 
February 1998 VA orthopedic examination of bilateral 
patellofemoral pain syndrome with arthritis of both knees was 
made some 18 years after the veteran was separated from her 
eight month period of ACDUTRA, and is in no way clinically 
related to any incident, injury or disease of any period of 
ACDUTRA.  

Bilateral Foot Disorder:  In written statements and sworn 
testimony, the veteran has argued that she has a bilateral 
foot disorder which is attributable to being issued boots 
which were too small for her feet during basic training in 
her initial eight months of ACDUTRA.  

In August 1979 during basic training, the veteran reported 
for treatment of sore feet.  The fit of the veteran's boots 
were checked and they were found to be too narrow and too 
long.  Bilateral sore feet was diagnosed and she was 
prescribed warm soaks, a balm and boot resizing.  Four days 
later, the veteran again reported for treatment of sore feet 
and this time boot resizing was ordered.  The assessment was 
"ill-fitting foot gear."  There is no indication that the 
veteran thereafter during her initial eight months' ACDUTRA 
sought treatment for sore feet.  In September 1979 she did 
seek treatment for knee pain and the assessment was an MTP 
(toe) stress reaction, but there was no further treatment or 
evaluation for an MTP stress reaction during the remainder of 
this period of ACDUTRA.  The physical examination for service 
separation in March 1980 noted that the feet were normal.  A 
May 1982 physical examination conducted for reenlistment 
again found that the feet were normal.  At this time, the 
veteran reported affirmatively that she did not have lameness 
or foot trouble.  There are no service medical records from 
any of the veteran's remaining four two-week periods of 
ACDUTRA in 1981, 1985, or 1986 reflective of foot pain or 
disability.  

A February 1986 examination for "over 40," not performed in 
conjunction with any period of ACDUTRA or INACDUTRA, noted 
that the veteran's feet were normal.  

In May 1987, during her final two-week period of ACDUTRA, the 
veteran sought treatment with complaints of knee and foot 
pain.  The knees had full range of motion, there was no 
patellar compression pain, no effusion and no joint laxity.  
The feet were normal with good distal pulses and the veteran 
was immediately returned to full duty.  

There are numerous private medical records reflective of 
treatment from an August 1983 motor vehicle accident, and 
these records are essentially silent for complaints or 
findings with respect to the veteran's feet.  

The veteran was provided VA examinations in July 1987 and 
although her complaints of bilateral foot pain were noted, 
there were no findings or diagnosis with respect to any 
disability of either foot.  Mild bilateral varicosities of 
the legs were identified.  In August 1989, the veteran was 
provided another VA examination, in which she reported 
complaints of continuing pain in the arches of her feet after 
walking one block.  Examination revealed her to walk with a 
normal gait, free of any limp.  Examination of the feet 
revealed no gross defect with a normal arch and no limitation 
of motion of the ankles or toes.  The impression was that 
there was a large element of malingering in the veteran's 
case.  She overacts and her subjective complaints are far out 
of proportion to her objective findings.  

Both service MEB's in 1988 and 1990 did not include any 
finding or diagnosis of foot trouble or disability.  Neither 
the PEB which placed the veteran on TDRL in 1988, or the MEB 
which placed the veteran on PDRL in 1990 concluded that the 
veteran had any form of foot disability which rendered her 
unfit for service.  

Records of the veteran's award of Social Security disability 
benefits in December 1992, effective from 1989, also included 
no finding of foot disability.  

The veteran was provided a VA examination in June 1994.  
Examination of the feet did not reveal any remarkable 
deformity.  Ankle motion was from 0 to 45 degrees on the left 
and 0 to 35 degrees on the right.  There was some tenderness 
over the lateral malleolus on the right.  The physician wrote 
that, throughout the examination, considerable theatrics were 
a prominent part of the examination with inappropriate 
gesturing and multiple groans and complaints with motion 
testing.  There was no diagnosis of any disability of either 
foot.  

In February 1998, the veteran was provided a VA orthopedic 
examination.  The examination of the feet revealed full range 
of motion of both ankles.  The veteran was tender in the 
region of the plantar medial aspect of both heels and in the 
region of the arch.  This physician wrote that it was 
important to note "that the patient has a generalized 
tenderness all over her body, and pretty much everywhere the 
examiner touches is tender."  X-ray studies of both feet 
revealed no evidence of significant obvious abnormalities.  
The diagnosis, among others, was bilateral plantar fasciitis.  

A clear preponderance of the evidence on file is against an 
award of service connection for disability of the feet.  The 
veteran is shown to have had acutely sore feet from ill-
fitting boots during her initial eight month period of 
ACDUTRA.  Once she was provided proper footwear, these 
complaints ceased.  Her feet were found to be normal on each 
and every service physical examination.  No injury or disease 
of either foot is identified at any time during service.  In 
1998, some 18 years after the veteran was separated from her 
eight month period of ACDUTRA, X-ray studies of both feet 
were unremarkable.  The first clinical findings of plantar 
fasciitis (heel pain) from VA examination conducted in 
February 1998, are not reasonably related by any competent 
clinical opinion on file to the veteran having sore feet from 
the issuance of ill-fitting boots 18 years earlier.  

Acquired Psychiatric Disorder:  In written statements and 
sworn testimony, the veteran argues that she has a 
psychiatric disability which is attributable to the physical 
disabilities which she incurred during military service.  She 
also wrote that she had psychiatric difficulty dealing with 
the death of her father and a brother, and trying to 
concentrate on school work.  She said that in 1983 during 
nursing class she had a mental breakdown, and that during 
this time she was going through a divorce.  

There were no complaints, findings or diagnosis of 
psychiatric disability at any time during the veteran's 
initial eight month period of ACDUTRA.  The separation 
examination from that period noted that the veteran was 
psychiatrically normal.  In the accompanying report of 
medical history, in which the veteran endorsed a significant 
number of adverse symptoms, she only indicated that she had 
frequent trouble sleeping.  She affirmatively stated that she 
did not have depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  The follow-on 
physical examination for reenlistment in May 1982, not 
associated with any period of ACDUTRA or INACDUTRA, again 
noted that the veteran was psychiatrically normal.  At this 
time, she affirmatively noted that she did not have frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  

In April 1983, not in association with any period of ACDUTRA 
or INACDUTRA, the veteran requested a psychological 
consultation because she was depressed by existing problems 
including a surprise divorce, death of two family members, 
and difficulty concentrating in nursing school.  She was seen 
on two occasions and was noted to be having difficulty 
adjusting to a difficulty family situation with multiple 
recent losses.  It was noted that she had "been more willing 
to see her school problems as being related to physical 
[complaints] than emotional ones....".  The impression was 
situational anxiety.  

Extensive records of the veteran's treatment for the 
residuals of an August 1983 motor vehicle accident document a 
clear increase in symptoms of stress, anxiety, and headaches.  
An increase in such symptoms is also shown following the 
veteran's private employment injury while working as a 
waitress at a naval officer's club.  In June 1986, she 
complained of being very forgetful, and having periods of 
disorientation, nervousness and a great deal of anxiety.  The 
physician wrote that at this point "I really feel that the 
patient is becoming more and more decompensated on a 
psychiatric basis."  

In a February 1986 service physical examination for "over 
40," the veteran was found to be psychiatrically normal.  

In April 1986, the veteran was provided a private psychiatric 
evaluation.  She provided a history of being injured while 
working as a part time waitress at a naval officer's club 
when a loaded bus-cart was pushed into her on a ramp and she 
fell and injured her back, left leg, neck and arms.  She's 
also had severe headaches since then.  She had previous 
injuries in a motor vehicle accident.  She had benefitted 
somewhat from relaxation training and physical exercise, but 
had little benefit from verbal therapies.  She was having a 
very difficult time financially and had many problems with 
her teenage son.  She complained of severe anxiety and 
depression and worried all the time and had difficulty 
sleeping.  There were no delusions or hallucinations or 
suicidal feelings.  Attention and concentration were 
moderately impaired and insight and judgment were fair.  The 
impression was adjustment disorder with mixed emotional 
features (anxiety and depression).  This physician further 
stated that he felt that the veteran was having significant 
emotional problems "secondary to her industrial injury to the 
point where she is not able to function at the present."  

In May 1989, the veteran was provided with a VA psychiatric 
examination.  During this examination, it is apparent that 
the veteran only reported being injured in May 1987 during a 
period of ACDUTRA.  At this time, she did not report the 1983 
motor vehicle accident or the 1986 private employment 
injuries resulting in claims for workman's compensation 
benefits.  The veteran otherwise reported similar symptoms of 
anxiety, stress, frustration and depression, and the 
diagnosis again was adjustment reaction with anxiety and 
depressed mood.  

The veteran's first service MEB in January 1988 noted that 
she had multiple musculoskeletal complaints with "a 
substantial psychological overlay" which rendered her unfit 
for military duty.  The psychiatric diagnosis in this board 
was conversion reaction, which is defined as a disorder where 
one or more symptoms affecting voluntary motor or sensory 
functions suggest a neurological or other general medical 
condition.  Psychological factors are judged to be associated 
with the symptom or deficit because the initiation or 
exacerbation of the symptom is preceded by conflicts or other 
stressors.  The symptoms cannot, after appropriate 
investigation, be fully explained by any general medical 
condition.  The symptoms cause clinically significant 
distress or impairment in social and occupational 
functioning.  The MEB also found that conversion reaction did 
not exist prior to enlistment.  In this regard, however, it 
is noteworthy that neither the initial PEB in 1988 or the 
final PEB which placed the veteran on the PDRL included a 
conversion reaction, or any other psychiatric impairment, as 
a basis for her final separation from service.  

In January 1991, the veteran was provided a private 
psychiatric examination in conjunction with her claim for 
Social Security benefits.  It was noted that she had first 
applied for Social Security benefits sometime in 1985 after 
she had injured her back while working as a waitress at the 
US Naval Base in Orlando, and that that application had been 
denied.  Her present complaints were upset stomach, diarrhea, 
nausea when eating, pain in the low back radiating to the 
hips and thighs, burning in the right elbow, shoulders, 
ankle, hip and knee, weakness in both arms, difficulty 
standing, sitting or walking, pain in the neck and shoulders, 
loss of energy, trouble handling stress, depression, social 
isolation, nervousness, crying spells, poor appetite, sleep 
disturbance, irritability, no interest in activities, and 
easy fatigability.  After completing a thorough personal 
history and mental status examination, it was this 
physician's opinion that the veteran's principle Axis I 
diagnosis was undifferentiated somatoform disorder with 
somatization, hypochondriasis and hysterical conversion.  
Also for Axis I, there was a diagnosis of mild chronic 
depressive disorder.  For Axis II, this physician provided a 
diagnosis of personality disorder not otherwise specified 
with passive-aggressive, histrionic and dependent personality 
traits.  Under discussion, it was noted that the veteran had 
never sought any ongoing psychiatric treatment.  The 
evaluator felt that the veteran showed evidence of 
exaggeration, functional overlay, overvaluation and 
preoccupation with somatic complaints.  Hypochondriacal 
trends were noted.  She dwelled on herself and her 
predicament and had developed a disability syndrome whereby 
she viewed disability as a way of life, and unmet dependency 
needs were met through the illness process.  This examiner 
opined that it was unlikely that even the most aggressive 
treatment was going to turn this woman's condition around.  
She is playing the role of a sick person and there are strong 
conscious elements present.  I believe this woman is aware of 
her exaggeration of symptoms and may have put on a display of 
disability for examination purposes.  

Another private psychiatric evaluation in July 1991 resulted 
in an Axis I diagnosis of dysthymic disorder.  In 
September 1992, the veteran was provided a private 
psychological personality evaluation in conjunction with her 
pending claim for Social Security benefits.  In describing 
her history, the veteran noted that although her marriage 
didn't end until 1984, her husband was opposed to her 
enlistment in the Army Reserve some years earlier.  In the 
early 1980's, she was involved in an automobile accident and 
for "the next two years she struggled with her back pain but 
managed to get back to work."  In 1986 she was working as a 
waitress at the Navy base cafeteria when she slipped under a 
cart and sprained her back.  She also reported being dropped 
on a stretcher during a period of ACDUTRA in 1987.  The 
veteran's testing by MMPI showed endorsement of most items 
reflective of somatic preoccupation and autonomic 
overactivity to minor stresses.  This somatic preoccupation 
resulted in depression, anxiety and loss of concentration and 
efficient brain function.  The somatoform preoccupations were 
approaching "the level of syndrome."  Her testing also 
revealed her to have a dependent personality disorder.  

In December 1992, an administrative law judge for the Social 
Security Administration issued a decision granted the veteran 
Social Security disability benefits.  The judge wrote that 
the veteran had a long history of somatic complaints 
inconsistent with objective medical findings which had been 
unremarkable "with the exception of a bulging lumbar disc."  
He concluded that the veteran's complaints were otherwise 
related to psychogenic overlay.  He indicated that a Social 
Security MMPI produced a profile of a classic conversion 
disorder in 1988.  A consultative psychiatric examination in 
January 1991 resulted in findings of a somatoform disorder 
and chronic depression including blunting of self-esteem, 
exaggeration and overvaluation, preoccupation with somatic 
complaints, a dramatic and theatrical presentation and 
manipulation.  The claimant's treating physicians had also 
noted clinical signs of depression "since 1990."  A more 
recent MMPI in 1992 revealed some significant somatic 
occupation and depression as well as anxiety.  The judge 
found that the veteran's affective disorder with 
somatization, a bulging lumbar disc and a dependent 
personality disorder had rendered her disabled under Social 
Security regulations since "August 15, 1989."  

VA outpatient treatment records from February 1995 forward 
include multiple psychiatric Axis I diagnoses of adjustment 
disorder with depressed mood, and Axis II diagnoses of 
personality disorder, mixed with histrionic and borderline 
symptoms.  In September 1995, the diagnosis was borderline 
personality disorder.  In June 1997, the Axis I diagnosis was 
again adjustment disorder, not otherwise specified, and rule 
out somatization disorder for Axis I, and a mixed personality 
disorder for Axis II.  In July 1997, the diagnosis remained 
adjustment disorder with depression and personality disorder.  

In February 1998, a VA psychiatric examination resulted in an 
Axis I diagnosis of major depressive disorder, single 
episode, moderate without psychotic features.  

A clear preponderance of the evidence on file is against an 
award of service connection for an acquired psychiatric 
disorder attributable to any period of the veteran's ACDUTRA.  
There were certainly no complaints, findings, treatment or 
diagnosis for any psychiatric problems during the veteran's 
eight month period of initial ACDUTRA.  At separation, she 
was found psychiatrically normal.  At reexamination for 
enlistment in 1982 she was again found psychiatrically 
normal.  No records from any of the veteran's subsequent four 
two-week periods of ACDUTRA in 1981, 1985, 1986, and 1987 
document any complaints or findings of psychiatric 
disability.  

The evidence clearly reveals that the veteran commenced 
having psychiatric problems in February 1983 which were 
attributable to difficulties with schooling, a surprise 
divorce, and the death of two family members.  None of these 
incidents, however, were in any way related to any incident, 
injury or disease of ACDUTRA.  Later that year in 
August 1983, the veteran was involved in a motor vehicle 
accident which required her an approximate two year period of 
rehabilitation including pain management, during which time 
psychiatric symptoms are shown to have increased.  Again, the 
August 1983 motor vehicle accident had nothing to do with a 
period of ACDUTRA.  The veteran was again injured in 
April 1986 while working as a waitress at a naval facility, 
this private employment work-related injury resulted in a 
workman's compensation claim, and again this injury and its 
psychiatric residuals had nothing to do with a period of 
ACDUTRA.  

The significant quantity of clinical evidence on file shows 
that the veteran's psychiatric difficulties are distinctly 
not related to incidents or injuries of service origin.  The 
veteran has been granted service connection for left shoulder 
disability and varicosities of the lower extremities which 
are currently rated as 20 percent disabling, and there is 
simply no basis for finding that the veteran's significant 
psychiatric impairment is in any way caused or aggravated by 
left shoulder impingement syndrome, left shoulder arthritis, 
and mild bilateral varicosities for which she is service 
connected.  Psychiatric impairment in this case is clearly 
shown to have commenced as a result of incidents, injuries 
and stressors which are entirely unrelated to the veteran's 
eight month period of ACDUTRA and four subsequent two-week 
periods of ACDUTRA.  

Although the service MEB's found the veteran to have a 
conversion disorder which did not exist prior to enlistment, 
the MEB's conducted in 1988 and 1990 were subsequent to 
periods of time when the veteran was not in any form of 
military duty status for service connection purposes.  
Notably, though found on MEB to be a current diagnosis, the 
PEB's in this case did not find that the veteran was subject 
to separation for psychiatric disability in fact attributable 
to incidents of service.  

There are multiple psychiatric diagnoses on file as above 
described.  Under the circumstances presented in this appeal, 
it is not incumbent upon the Board or VA to resolve these 
diagnoses.  Whatever the veteran's psychiatric disability may 
properly be characterized as, that disorder or disorders are 
not attributable to incidents of military service.  The Board 
would also note that most diagnoses on file include separate 
significant findings of personality disorder, variously 
diagnosed.  Personality disorders are not disabilities for VA 
compensation purposes.  See 38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for a headache disorder is 
denied.  

Entitlement to service connection for a bilateral knee 
disorder is denied.  

Entitlement to service connection for a bilateral foot 
disorder is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


